Citation Nr: 0937190	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-26 185	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 
2000, for a grant of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 12, 
2004, for a 50 percent rating for PTSD.

3.  Entitlement to a disability rating greater than 
30 percent prior to April 12, 2004, and greater than 
50 percent thereafter for PTSD.


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In April 2003, the RO granted an 
increased rating of 30 percent for PTSD, effective July 27, 
2000.  The Veteran's representative filed a notice of 
disagreement with this decision in April 2004 (see discussion 
below) and after receiving a statement of the case in June 
2007, a VA-Form 9 was filed in July 2007.  The RO treated the 
April 2004 notice of disagreement as a claim for an increased 
rating for PTSD.  In August 2005, the RO granted an increased 
rating of 50 percent for PTSD, effective April 12, 2004.  The 
Veteran's representative submitted a notice of disagreement 
with the effective dates of the PTSD ratings and filed a 
claim for an earlier effective date for service connection 
for PTSD in September 2005.  The RO adjudicated the earlier 
effective date claims in a July 2008 supplemental statement 
of the case.  The Veteran's representative submitted a 
statement in August 2008 that they had no further evidence to 
submit and wanted the case to be immediately certified to the 
Board.  The Board accepts this as a valid appeal of the 
claims for earlier effective dates for service connection and 
increased ratings for PTSD.

The Board notes that, in an April 2007 decision, it 
determined that the Veteran had withdrawn his appeal for an 
initial compensable rating for PTSD originally assigned by 
rating decision in January 2002.  The Board also determined 
in April 2007 that, pursuant to 38 C.F.R. § 20.204(c), the 
Veteran had filed a timely new notice of disagreement with an 
April 2003 rating decision which had assigned a 30 percent 
rating for PTSD.  See 38 C.F.R. § 20.204(c).  The Board then 
remanded the Veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  The Veteran perfected his appeal with respect 
to his claim for an increased rating.  Thus, the increased 
rating claim for PTSD is properly characterized as reflected 
on the cover. 

A Travel Board hearing was held at the RO before the 
undersigned in June 2009.  The Board notes that, in his 
hearing testimony, the Veteran withdrew his appeal for 
service connection for tinnitus and for bilateral hearing 
loss.  Accordingly, these issues are no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2008).

The Veteran submitted additional evidence at the hearing that 
had not been considered by the RO.  He also submitted a 
waiver of RO consideration of the new evidence; so a remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's original claim of service connection for 
PTSD was date-stamped as received by the RO on March 27, 
1997; in a rating decision dated on May 10, 1999, and issued 
to the Veteran and his service representative on May 12, 
1999, the RO denied the Veteran's claim of service connection 
for PTSD; this decision was not appealed and became final.

3.  In statements on a VA Form 21-4138 dated on July 17, 
2000, and date-stamped as received by the RO on July 27, 
2000, the Veteran filed a request to reopen his previously 
denied service connection for PTSD; attached to this claim 
was a copy of the Veteran's DD Form 215 dated in June 2000 
which showed that he had served in Vietnam and had been 
awarded the Combat Infantryman Badge.

4.  In a rating decision issued on January 17, 2002, the RO 
essentially reopened and granted the Veteran's claim of 
service connection for PTSD, assigning a zero percent rating 
effective July 27, 2000; the Veteran timely disagreed with 
this decision in May 2002 and perfected a timely appeal in 
November 2002.

5.  In a Supplemental Statement of the Case issued to the 
Veteran and his service representative on April 28, 2003, the 
RO assigned a higher initial 30 percent rating for PTSD 
effective July 27, 2000.

6.  In a signed "Appeal Response Form," dated on May 2, 
2003, and date-stamped as received by the RO on May 9, 2003, 
the Veteran withdrew his appeal for an initial compensable 
rating for PTSD. 

7.  The Veteran's representative submitted a letter dated on 
April 8, 2004, and date-stamped as received by the RO on 
April 12, 2004, in which the Veteran requested an increased 
rating for PTSD.  In April 2007, the Board considered the 
April 2004 letter as a valid notice of disagreement with the 
April 2003 rating decision assigning a 30 percent rating for 
PTSD.

8.  It is not factually ascertainable that the Veteran's 
service-connected PTSD worsened within the one-year period 
prior to April 12, 2004.

9.  Prior to April 12, 2004, the Veteran's service-connected 
PTSD was manifested by, at worst, complaints of nightmares, 
frequently mumbling speech, constant movement, and 
disturbances of memory and concentration.

10.  Effective April 12, 2004, the Veteran's service-
connected PTSD is manifested by, at worst, hyperarousal, 
complaints of anxiety and nervousness, and significant 
problems with social functioning.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 27, 
2000, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 
3.151(a), 3.400 (2008); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

2.  The criteria for an effective date earlier than April 12, 
2004, for a 50 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 
(2008).

3.  The criteria for a disability rating greater than 
30 percent prior to April 12, 2004, and greater than 
50 percent thereafter, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in August 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his service-connected PTSD had worsened.  The 
Veteran also was informed of when and where to send the 
evidence.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2007 statement of the 
case and a July 2008 supplemental statement of the case, 
following the provision of notice.

While he was provided with the general criteria for receiving 
an increased rating for PTSD, the Veteran was not provided 
with a notice letter addressing his claim for an earlier 
effective date for increased rating for PTSD.  Nonetheless, 
the July 2008 supplemental statement of the case that 
addressed the claim for an earlier effective date provided 
the relevant VA regulations for claims for earlier effective 
dates.  While this, in and of itself, is not considered 
sufficient notice, a reasonable person would at this point 
understand what is necessary to substantiate the claim for an 
earlier effective for increased rating for PTSD.  Moreover, 
the Veteran is represented by a private attorney, who is 
presumed to have basic knowledge of the applicable criteria 
and to have communicated this information to the Veteran.  
See Overton v. Nicholson, 20 Vet. App. 427, 438- 439.  The 
Veteran's representative has submitted argument on the 
Veteran's behalf through written statement and oral testimony 
and has demonstrated actual knowledge of the information 
necessary to substantiate the claim for an earlier effective 
date.

The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).  In any event, 
the Veteran received Vazquez-Flores notice in June 2008.

The Board notes that the Federal Circuit also had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that-except in 
cases where VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the 
claim-(1) the burden of proving harmful error must rest with 
the party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
and although the notice provided to the Veteran and his 
representative in this case did not inform them of the notice 
requirements found in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Board finds that any failure to satisfy 
the duty to notify is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notice provided to the 
Veteran and his representative has not affected the fairness 
of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected PTSD.  
While the last VA examination of record is in 2005, later VA 
treatment records are in the claims file as late as 2009.  
Thus, a new examination is not warranted in this case.  See 
VAOPGCPREC 11-95 (determining that the Board need not order a 
new examination simply because of the passage of time).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

With respect to the claim for an earlier effective for the 
grant of service connection for PTSD, the Board finds that no 
further action is necessary pursuant to the VCAA prior to 
consideration of the issues addressed in this decision.  As 
set forth in more detail below, the Veteran's appeal must be 
dismissed as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive).  Neither the Veteran nor his 
representative has argued otherwise.

II. Earlier effective date

The Veteran contends that he is entitled to an effective date 
earlier than July 27, 2000, for the grant of service 
connection for PTSD.  He also contends that he is entitled to 
an effective date earlier than April 12, 2004, for the 
50 percent rating assigned for PTSD.  In testimony at his 
June 2009 Board hearing, the Veteran and his service 
representative contended that he should be awarded a 
70 percent rating for PTSD effective July 27, 2000.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a Board established under 10 
U.S.C. 1552 or 1553, or because of other corrective action by 
competent military naval, or air authority, the award will be 
effective from the latest of these dates: (1) Date of 
application for change, correction, or modification was filed 
with the service department, in either an original or 
disallowed claim; (2) Date of receipt of claim if claim was 
disallowed; or (3) One year prior to date of reopening or 
disallowed claim.  38 U.S.C.A. § 5110(i); Pub. L. 87-825; 
38 C.F.R. § 3.400(g).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA or evidence 
from a private physician will be accepted as an informal 
claim for benefits.  In the case of examination by VA, the 
date of examination will be accepted as the date of receipt 
of a claim.  The provisions of the preceding sentence apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established, or when a claim specifying the benefit sought is 
received within one year from the date of such examination.  
In the case of evidence from a private physician, the date of 
receipt of such evidence by VA will be accepted as the date 
of the claim.  Id.




(a) Earlier effective date for service connection for PTSD

By way of background, the Veteran's original claim of service 
connection for PTSD was date-stamped as received by the RO on 
March 27, 1997.  

The Veteran was hospitalized at a VA medical center from 
March 15 to April 18, 1997, for complaints of nervousness, 
"nightmares of combat experience," difficulty falling 
asleep, and irritability.  The Veteran reported that he had 
served in Vietnam from 1967 to 1969 "experiencing traumatic 
events."  Mental status examination of the Veteran on 
admission showed fair grooming and hygiene, coherent and 
goal-directed speech, no suicidal or homicidal ideation or 
plan, no psychotic symptoms, and full orientation.  The 
Veteran's GAF score was 55, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included PTSD.

On VA outpatient treatment on May 14, 1997, the Veteran 
complained of stress, nightmares, and attempting to choke his 
girlfriend in his sleep.  He also complained of nights 
sweats, insomnia, and hearing voices of friends who died when 
he was on active service in Vietnam.  He stated that he was 
depressed.  The Veteran denied any current suicidal ideation 
or plan.  Mental status examination of the Veteran showed 
coherent speech and thinking, full orientation, and no 
psychotic symptoms.  The impression was PTSD.

The Veteran was hospitalized at a VA medical center from May 
15 until June 6, 1997, for complaints of nightmares, sleep 
problems, auditory hallucinations, frequent awakenings, and 
recurrent periods of depression.  The Veteran discussed 
several claimed in-service stressors involving almost daily 
fire fights while on active service in Vietnam.  The Veteran 
also stated that, in August 1967, he was involved in a fire 
fight in the Au Shau Valley where he lost several friends.  
The Veteran reported that, after this incident, he went AWOL 
for three months and received "six months of extra duty to 
stay in combat."  The Veteran also reported that he was 
exposed daily to sapper fire.  He reported further that his 
unit had been trapped once in An Khe until being rescued by 
other units.  The diagnoses included prolonged PTSD.

The Veteran was hospitalized again in October 1997 for 
complaints of nightmares and flashbacks to his Vietnam 
experiences, nervousness, a depressed mood, sleep 
disturbance, startle response, self-isolation, feelings of 
anger, and feelings of guilt.  The Veteran reported that he 
experienced daily intrusive thoughts and flashbacks "off and 
on" when he isolated himself.  The Veteran also reported 
that he had served in combat in Vietnam.  Mental status 
examination of the Veteran on admission showed clear and 
coherent speech, no suicidal or homicidal ideation, no 
hallucinations, and full orientation.  The Veteran was 
discharged after a positive urine drug screening.  The 
Veteran's GAF score was 48, indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  The diagnoses included PTSD.

The next relevant correspondence in the claims file occurred 
when the RO sent the Veteran a PTSD Questionnaire in December 
1997 and requested that he provide information concerning his 
claimed in-service stressors.

On VA examination in December 1997, the Veteran's complaints 
included anger, intrusive thoughts regarding his Vietnam 
service, frequent startle response, and difficulty sleeping.  
The Veteran reported that he had served 18 months in Vietnam 
during active service "in the areas of Pleiku and An Khe."  
The Veteran also reported that, while in Vietnam, a mortar 
round exploded near him on one occasion and caused him to 
experience hearing loss.  It was noted that the Veteran had 
been admitted on several occasions at a VA medical center for 
treatment of PTSD symptoms and substance abuse.  The Veteran 
identified several claimed in-service stressors, including 
seeing two of his best friends get their heads blown off.  He 
stated that it was stressful begin in the jungle and getting 
shot at every day while in Vietnam.  He also reported 
experiencing distress from seeing how the Vietnamese treated 
American dead and wounded.  Mental status examination of the 
Veteran showed that he was anxious, nervous, restless, and 
startled by noise from remodeling work going on outside of 
the examination room.  The Veteran's speech was rapid and it 
was frequently difficult for the VA examiner to understand 
him.  The Veteran's thoughts were well-organized and goal-
directed.  There were no hallucinations or delusions.  The 
Veteran's Global Assessment of Functioning (GAF) score was 
60, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnoses 
included PTSD based on the Veteran's traumatic experiences in 
Vietnam.  

The Veteran was hospitalized at a VA medical center in June 
1998 for complaints of poor sleep and nightmares about 
Vietnam.  He denied any suicidal ideation.  He reported 
hearing "vague voices of friends from Vietnam talking to 
him."  No overt psychotic symptoms were noted.  Mental 
status examination of the Veteran on admission showed that he 
was in contact with reality.  The Veteran left under an 
irregular discharge after a positive drug screening for 
cocaine.

A review of the Veteran's completed PTSD Questionnaire, date-
stamped as received by the RO in September 1998, shows that, 
he identified several claimed in-service stressors which had 
occurred while he was on active service in Vietnam.  The 
Veteran stated that, in April 1968, he was involved in a fire 
fight in which two of his friends had their head blown off by 
the enemy.  The Veteran also stated that he was involved in a 
fire fight where his M-16 had been shot out of his hands.

On VA examination in December 1998, the Veteran's complaints 
included problems with sleep, combat nightmares, and 
difficulty trusting other people.  It was noted that the 
Veteran reported being in combat in Vietnam and losing 
friends while on active service.  He also reported a good 
relationship with his mother, wife, and other siblings.  The 
Veteran was divorced.  He also reported that he had worked at 
General Motors between 1969 and 1988 when he took a buyout 
and retired.  The impressions included PTSD.

A review of the Veteran's 201 file, date-stamped as received 
by the RO in April 1999, shows that his military occupational 
specialty (MOS) was light weapons infantryman.  The Veteran 
served in Vietnam from September 22, 1967, to March 18, 1969.  
It was noted that the Veteran had been an automatic rifleman 
assigned to Company A, 2/35th Infantry, 4th Infantry Division, 
U.S. Army, Vietnam, beginning on October 2, 1967.  It also 
was noted that the Veteran's conduct and efficiency were 
unsatisfactory while assigned to this unit.  The Veteran was 
listed as dropped from the rolls "as [a] deserter" on 
June 14, 1968.  The Veteran's awards and decorations included 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
The Veteran had 134 days of time lost due to being absent 
without leave (AWOL) between May 16, 1968, and September 26, 
1968.  The Veteran also had a period of confinement for 
66 days from November 19, 1968, to January 13, 1969.  The 
Veteran also had 14 days of time lost due to AWOL between 
March 3 and March 16, 1969.  He had 1 additional day of time 
lost due to AWOL on August 6, 1969.

In a rating decision dated on May 10, 1999, and issued to the 
Veteran and his service representative on May 12, 1999, the 
RO denied the Veteran's service connection claim for PTSD.  
In the narrative for this rating decision, the RO noted that, 
although the Veteran had been diagnosed as having PTSD, there 
was no evidence that his PTSD was related to active service.  
The RO also noted that, although the Veteran had described 
several claimed in-service stressors, he had not provided 
sufficient detailed information concerning these incidents 
such that corroboration could be attempted by the Joint 
Services Records Research Center (JSRRC).  The RO finally 
noted that there was no evidence that the Veteran had served 
in combat.

The next relevant correspondence occurred when the Veteran 
submitted a VA Form 21-4138 which was dated on July 17, 2000, 
and date-stamped as received by the RO on July 27, 2000.  The 
Veteran attached to this form a copy of a letter from the 
Department of the Army Review Boards Agency dated on June 15, 
2000, in which it was announced that the Veteran had been 
awarded the Combat Infantryman Badge effective October 22, 
1967, for "satisfactory performance of ground duty while 
assigned to an infantry unit engaged in active ground 
combat."  The Veteran also attached a copy of a DD Form 215 
dated on June 15, 2000, which showed that he was awarded the 
Vietnam Service Medal with 1 Silver Service Star and 1 Bronze 
Service Star, a Combat Infantryman Badge, a Republic of 
Vietnam Gallantry Cross with Palm Unit Citation Badge, a 
Republic of Vietnam Civil Actions Honor Medal First Class 
Unit Citation Badge.  It also was noted that the Veteran had 
Vietnam service from September 22, 1967 to March 18, 1969.

A review of the Veteran's Social Security Administration 
(SSA) records received in April 2001 shows that he was 
awarded SSA disability benefits in July 1995 for chronic 
obstructive pulmonary disease and heart failure.

The Veteran failed to report for VA examination scheduled in 
July 2001.

In a January 2002 VA outpatient treatment note, a VA clinical 
psychologist noted that the Veteran's diagnoses included 
PTSD.

In a rating decision dated on January 10, 2002, and issued to 
the Veteran and his service representative on January 17, 
2002, the RO essentially reopened and granted the Veteran's 
claim of service connection for PTSD, assigning a zero 
percent rating effective July 27, 2000.  The RO stated that 
July 27, 2000, was the appropriate effective date for the 
grant of service connection for PTSD because this was the 
date that VA had received the Veteran's DD Form 215 showing 
Vietnam combat service.  The RO also stated that, although 
the Veteran had failed to report for VA examination in July 
2001, his prior VA examination in December 1997 contained a 
diagnosis of PTSD based his traumatic experiences in Vietnam.

The Veteran timely disagreed with the January 2002 rating 
decision in a statement on a VA Form 21-4138 dated on May 6, 
2002, and date-stamped as received by the RO on May 13, 2002.  
After the RO promulgated a Statement of the Case (SOC) in 
September 2002, the Veteran perfected a timely appeal in 
November 2002.

On VA examination in February 2003, the Veteran's complaints 
included "nightmares in which he dreams about the killings 
that went on in Vietnam and seeing his friends getting 
killed," night sweats, and occasionally choking his 
girlfriend in his sleep.  He also complained that he was 
feeling depressed.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  He 
noted that the Veteran seemed confused during the interview.  
The Veteran reported that he was divorced and lived in an 
apartment alone.  Mental status examination of the Veteran 
showed that he was restless and "in constant motion, making 
it difficult to hear and understand him," and constantly 
moving his head from side to side, up and down, including all 
the way to the level of his belt.  The Veteran's speech "was 
frequently barely a mumble" when answering questions "and 
the mumbling would continue beyond the answer."  The VA 
examiner found that the Veteran was not a reliable historian.  
There were no delusions or hallucinations.  The Veteran's GAF 
score was 60, indicating moderate symptoms.  The diagnoses 
included PTSD "based on traumatic Vietnam war experiences."  

The next relevant correspondence occurred when the RO 
promulgated a Supplemental SOC dated on April 28, 2003, and 
issued to the Veteran and his service representative on 
April 29, 2003, in which a higher initial 30 percent rating 
was assigned for PTSD.  

In a rating decision dated on April 28, 2003, and issued to 
the Veteran and his service representative on May 28, 2003, 
the RO assigned a higher initial 30 percent rating for PTSD 
effective July 27, 2000.

The Veteran submitted a signed "Appeal Response" which was 
dated on May 2, 2003, and date-stamped on May 9, 2003, in 
which he checked off a box indicating that he was satisfied 
with VA's decision and did not wish to continue his appeal.  
The RO correctly interpreted this signed statement as a 
withdrawal of the Veteran's appeal for an initial compensable 
rating for PTSD.

The next relevant correspondence occurred when the Veteran 
submitted a signed VA Form 21-22a which was dated on April 8, 
2004, and date-stamped as received by the RO on April 12, 
2004, appointing a private attorney to represent him.  The 
Veteran's private attorney also submitted a letter dated on 
April 8, 2004, and date-stamped as received by the RO on 
April 12, 2004, in which the Veteran disagreed with the 
"[p]roper rating for service-connected PTSD."  

In response, the RO sent the Veteran's attorney a letter 
dated on April 13, 2004, requesting clarification on what 
issues were being appealed.  The RO noted in its letter to 
the Veteran's attorney that the Veteran previously had 
withdrawn his appeal in May 2003.  

The Veteran's attorney responded with a letter dated on 
June 14, 2004, and date-stamped as received by the RO on 
June 18, 2004, that the April 2004 correspondence was an 
increased rating claim for PTSD.

The next relevant correspondence occurred when the Veteran's 
attorney submitted a letter dated on April 7, 2005, and date-
stamped as received by the RO on April 12, 2005, in which the 
Veteran disagreed with the April 2003 rating decision.  The 
RO correctly interpreted this letter as a Notice of 
Disagreement with the April 2003 rating decision and 
promulgated an SOC in May 2005.  The Veteran subsequently 
perfected a timely appeal in July 2005.

In a rating decision dated on August 3, 2005, and issued to 
the Veteran and his attorney on August 16, 2005, the RO 
assigned a higher 50 percent rating for PTSD effective 
April 12, 2004.

The next relevant correspondence occurred when the Veteran's 
attorney submitted a letter dated on September 27, 2005, and 
date-stamped as received by the RO on September 29, 2005.  
The attorney contended in this letter that the Veteran never 
had received a copy of the May 1999 rating decision which 
denied his original service connection claim for PTSD and 
requested that VA adjudicate this pending claim.  
Alternatively, the attorney contended that subsequent 
correspondence sent on the Veteran's behalf should be treated 
by VA as a notice of disagreement with the effective date of 
the award of service connection for PTSD.

Contrary to the September 2005 assertions of the Veteran's 
representative, there is no indication in the claims file 
that the May 1999 rating decision was not mailed to the 
Veteran at his then-current mailing address of record or that 
it was returned as undeliverable by the postal service.  
Prior to appointing his current representative in June 2009, 
neither the Veteran nor his former representative, the DAV, 
had asserted non-receipt of the May 1999 rating decision.  
The Board notes that the Veterans Court has held that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While 
Ashley dealt with the regularity of Board procedures, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Veterans 
Court applied the presumption of regularity to procedures at 
the RO level. The Veterans Court specifically held in 
Mindenhall that a statement of an appellant, standing alone, 
is not sufficient to rebut the presumption of regularity in 
RO operations.  Absent clear evidence to the contrary to 
rebut the presumption of regularity, the Board concludes that 
the May 1999 rating decision was mailed to the Veteran at his 
then-current mailing address of record.  Because the Veteran 
did not initiate a timely appeal of the May 1999 rating 
decision, that decision became final.  See 38 C.F.R. § 3.104.  

The Veteran then successfully reopened his previously denied 
claim of service connection for PTSD in statements on a 
VA Form 21-4138 date-stamped as received by the RO on 
July 27, 2000.  The Veteran does not contend, and the 
evidence does not show, that he expressed an intent to file a 
request to reopen his previously denied claim of service 
connection for PTSD between May 12, 1999, when the rating 
decision was issued to him and July 27, 2000, when his 
successfully reopened claim of service connection for PTSD 
was date-stamped as received by the RO.  As the RO noted in 
the January 2002 rating decision, which essentially reopened 
and granted the Veteran's service connection claim for PTSD, 
there was no evidence that the Veteran had served in combat 
or in Vietnam before he filed his successfully reopened claim 
on July 27, 2000, and attached a copy of his DD Form 215.  
See 38 U.S.C.A. § 5110(i); Pub. L. 87-825; 38 C.F.R. 
§ 3.400(g).  The Veteran also does not contend, and the 
evidence does not show, that he was not aware of what was 
required to file an application to reopen a previously denied 
claim of service connection for PTSD but did not do so until 
he filed his VA Form 21-4138 in July 2000.  

As noted, after the April 2003 rating decision assigned a 
higher initial 30 percent rating for PTSD effective July 27, 
2000, the Veteran submitted a signed "Appeal Response" in 
May 2003, on which he indicated that he was satisfied with 
VA's decision and did not wish to continue his appeal.  As 
noted in the Introduction, the Board found in April 2007 that 
the Veteran's May 2003, letter was "clear and unequivocal" 
in withdrawing his appeal on the issue of an initial 
compensable rating for PTSD.  See Board decision dated 
April 26, 2007, at p. 4.  Therefore, the January 2002 rating 
decision that granted service connection for PTSD and 
assigned an effective date of July 27, 2000 based on the date 
of receipt of the corrective DD-Form 215 became final.  See 
38 C.F.R. § 3.104.  

Thus, both the May 1999 rating decision denying service 
connection for PTSD and the January 2002 rating decision that 
granted service connection for PTSD and assigned the initial 
effective date are final decisions.  Id.

Once a decision assigning an effective date has become final, 
as is the case here, a claimant may not properly file, and VA 
has no authority to adjudicate, a freestanding earlier 
effective date claim in an attempt to overcome the finality 
of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006). The Court reasoned that to allow such 
claims would vitiate the rule of finality. Id.

Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality. See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).

While the Board expresses no opinion on the eventual success 
of such a motion, the proper way to assert error in a final 
decision would be through an allegation, brought to the RO, 
that the January 2002 rating decision assigning the current 
effective date for the grant of service connection or the 
previous May 1999 rating decision that denied service 
connection for PTSD contained clear and unmistakable error.  
38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 
(Fed.Cir.2004).

In this case, none of the Veteran's or his representative's 
statements contain specific allegations of error in fact or 
law in the May 1999 or January 2002 rating decisions, as 
required to allege CUE. 38 C.F.R. § 3.105(a); see also Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Therefore, there is no legal entitlement to an effective date 
earlier than July 27, 2000, for the grant of service 
connection for PTSD.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
without prejudice to the Veteran's filing a CUE claim.  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim must be denied due to an absence of 
legal entitlement).

(b) Earlier effective date for increased rating for PTSD

With respect to the Veteran's earlier effective date claim 
for a 50 percent rating for PTSD, the Board notes that the 
effective date for an increased rating will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 
(1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred. VA's General Counsel said this section was 
intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of time.

As relevant to the Veteran's earlier effective date claim for 
PTSD, a 50 percent rating is assigned under DC 9411 for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective work relationships.  Id.

A 100 percent rating is assigned for PTSD with total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an effective date earlier 
than April 12, 2004, for a 50 percent rating for PTSD.  As 
noted, in a January 2002 rating decision, the RO essentially 
reopened and granted the Veteran's claim of service 
connection for PTSD and assigned a zero percent rating 
effective July 27, 2000.  The Veteran timely disagreed with 
this decision in May 2002, seeking a higher initial rating 
for PTSD.  In response, in an April 2003 rating decision, the 
RO assigned a higher initial 30 percent rating for PTSD 
effective July 27, 2000.  

The next relevant correspondence occurred when the Veteran 
submitted a signed "Appeal Response" dated on May 2, 2003, 
and date-stamped as received by the RO on May 9, 2003, in 
which he checked off a box indicating that he was satisfied 
with VA's decision and did not wish to continue his appeal.  
As the Board subsequently determined in April 2007, by 
submitting this form, the Veteran withdrew his appeal for an 
initial compensable rating for PTSD.  The Board also 
determined in April 2007 that subsequent correspondence from 
the Veteran's representative dated on April 8, 2004, and 
date-stamped as received by the RO on April 12, 2004, 
constituted a new and timely filed notice of disagreement 
with the April 2003 rating decision which had assigned a 
higher 30 percent rating for PTSD.  See 38 C.F.R. 
§ 20.204(c).  

In this case, it is unclear what would be considered the date 
of the claim for increased rating for PTSD, as the previous 
January 2002 rating decision assigning the initial rating for 
PTSD, effective from July 27, 2000, the date of the service 
connection claim, became final when the Veteran withdrew his 
appeal in May 2003.  The RO treated the Veteran's 
representative's April 2004 statement as an increased rating 
claim, even though the Board has construed this as a valid 
notice of disagreement with the April 2003 rating decision, 
which granted an increased rating of 30 percent for PTSD, 
effective July 27, 2000.  In August 2005, the RO granted an 
increased rating of 50 percent for PTSD, effective April 12, 
2004.  Regardless of what would be considered the date of the 
increased rating claim for PTSD, VA regulations show that 
when considering the date of the claim and the date 
entitlement arose, the effective date should be the later of 
two.  In this case, entitlement to an earlier effective date 
for the 50 percent rating for PTSD did not arise prior to 
April 12, 2004.

The medical evidence does not show that, within 1 year of the 
date of the Veteran's increased rating for PTSD, his service-
connected PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity (i.e., 
at least a 50 percent rating under DC 9411).  See 38 C.F.R. 
§ 4.130, DC 9411.  Instead, the medical evidence shows that, 
on VA outpatient treatment in June 2003, the Veteran 
complained of recurrent depression.  The VA examiner 
concluded that the Veteran's "overall progress is 
satisfactory" and the diagnoses included PTSD.  The 
Veteran's PTSD had worsened on VA examination in June 2005 
when he complained of nightmares, flashbacks, intrusive 
thoughts, and symptoms of hyperarousal.  The VA examiner 
noted that the Veteran looked much older than his stated age.  
The Veteran also reported that he occasionally choked his 
girlfriend during his nightmares.  The VA examiner concluded 
that the Veteran had significant problems with social 
functioning.  The Veteran's GAF score of 50 also indicated 
serious symptoms.  Based on the Veteran's worsening PTSD, the 
RO assigned a 50 percent rating for PTSD effective April 12, 
2004, the earliest factually ascertainable date that 
entitlement to an increased rating arose.  See 38 C.F.R. 
§§ 3.157, 3.400(o)(2), 4.130, DC 9411.  Thus, the Veteran's 
claim for an effective date earlier than April 12, 2004, for 
a 50 percent rating for PTSD is denied.

III. Increased rating for PTSD

The Veteran further contends that his service-connected PTSD 
is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected PTSD currently is evaluated 
as 30 percent disabling effective July 27, 2000, and as 
50 percent disabling effective April 12, 2004, under 
38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 
(2008).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 30 percent prior to April 12, 2004, and greater than 
50 percent thereafter for PTSD.  Prior to this date, the 
Veteran's service-connected PTSD was manifested by, at worst, 
occupational and social impairment with an occasional 
decrease in work efficiency due to such symptoms as 
restlessness, constant head movement, and speech 
characterized by frequent mumbling (as seen on VA examination 
in February 2003).  Although the Veteran was hospitalized 
several times in 1997 and 1998 for treatment of his PTSD 
symptoms, he had full orientation and GAF scores between 48 
and 60 which reflected only moderate to serious symptoms.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

The VA examiner noted in December 1997 that the Veteran was 
startled easily and spoke rapidly and was difficult to 
understand.  There were no auditory or visual hallucinations 
and the Veteran's GAF score of 60 indicated, at worst, 
moderate symptoms.  Absent evidence of occupational and 
social impairment with reduced reliability and productivity 
(i.e., at least a 50 percent rating under DC 9411), the Board 
finds that the criteria for a disability rating greater than 
30 percent prior to April 12, 2004, for PTSD have not been 
met.  See 38 C.F.R. § 4.130, DC 9411.

Since April 12, 2004, the Veteran's service-connected PTSD 
has been manifested by, at worst, significant social 
impairment as noted on VA examination in June 2005.  At that 
examination, the VA examiner noted that the Veteran looked 
older than his reported age and ambulated with a cane.  The 
Veteran's speech was within normal limits.  He had no 
suicidal or homicidal ideation, thought disorder, or auditory 
or visual hallucinations.  The Veteran's GAF score of 50 
indicated serious symptoms or serious social impairment.  He 
was diagnosed as having chronic moderate to severe PTSD.

On VA examination in June 2005, the Veteran's complaints 
included nightmares and flashbacks, intrusive thoughts about 
his Vietnam service, and symptoms of hyperarousal.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that he had 
served in the Au Shau valley and along the demilitarized zone 
(DMZ) in Vietnam.  He also reported that he had been married 
and divorced twice.  He currently had a girlfriend who 
visited him and stayed with him occasionally.  He also 
reported having seven children with whom he was involved and 
saw on a regular basis.  

Mental status examination of the Veteran in June 2005 showed 
full orientation, "he looked much old than his stated age," 
he ambulated with a cane, reported sleep disturbance with 
nightmares, speech within normal limits, no mania, and no 
suicidal or homicidal ideation or plan.  There was no 
evidence of a thought disorder.  There were no hallucinations 
or delusions.  The Veteran was able to keep all of his 
medical appointments, take his medications as prescribed, and 
pay his bills.  The VA examiner concluded that the Veteran 
"had significant problems with functioning in social 
relationships."  The Veteran's GAF score was 50, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The diagnoses included 
chronic moderate to severe PTSD.

On VA outpatient treatment in April 2008, the Veteran's 
complaints included PTSD symptoms.  He stated that he was not 
sleeping well due to nightmares and flashbacks to "Vietnam 
war experiences."  He stated that he woke up suddenly from 
"bad dreams and drenched in sweat" and found it difficult 
to go back to sleep.  The Veteran denied any symptoms of 
mania or psychosis and any suicidal or homicidal ideation.  
Mental status examination of the Veteran showed full 
orientation, no abnormal movements, normal speech, and no 
delusions, hallucinations, or suicidal or homicidal ideation.  
The Veteran's GAF score was 50, indicating serious symptoms.  
The assessment was PTSD.

In January 2009, the Veteran complained that he was feeling 
more depressed since his girlfriend of 12 years had left him 
in November 2008.  He also reported experiencing nightmares, 
difficulty sleeping, forgetting things, and occasional 
suicidal ideation without a plan.  He denied any symptoms of 
mania or psychosis or homicidal ideation.  Mental status 
examination of the Veteran showed full orientation, no 
abnormal movements, organized and goal-directed thoughts, and 
some suicidal ideation.  The assessment included PTSD.  The 
VA examiner advised the Veteran to report for a brief 
hospitalization but he declined and told the examiner that he 
could manage on his own.  

In April 2009, the Veteran complained of continuing 
nightmares and sleep disturbance.  He denied any symptoms of 
mania or psychosis or suicidal or homicidal ideation.  Mental 
status examination of the Veteran was unchanged from January 
2009 except for no suicidal ideation.  The diagnosis was 
unchanged.

The Veteran and his neighbor testified in the June 2009 Board 
hearing that he experiences anxiety and isolates himself at 
his home and also has problems with hypervigilance and 
irritability.

The record shows that although the Veteran complained of 
sleep disturbance due to nightmares in April 2008, he had no 
suicidal or homicidal ideation.  Mental status examination 
also showed full orientation, no abnormal movement, normal 
speech, and no delusions or hallucinations.  Following VA 
outpatient treatment in January 2009, the Veteran was advised 
to have a brief hospital stay.  He declined to take the VA 
examiner's advice, however, and stated that he could manage 
on his own.  VA outpatient treatment in April 2009 showed no 
changes.  There is no medical evidence that the Veteran's 
service-connected PTSD is totally disabling.  Absent evidence 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood (i.e., at least a 70 percent rating under 
DC 9411), the Board finds that the criteria for a disability 
rating greater than 50 percent effective April 12, 2004, for 
PTSD, have not been met.  Id.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Veteran has been retired throughout 
the pendency of this appeal.  He reported at his December 
1998 VA examination that, post-discharge from active service, 
he worked for General Motors from 1969 to 1988 when "he took 
a buyout" and retired.  He reported at his June 2005 VA 
examination that, after service separation, he had worked for 
General Motors for 18 years and had to retire because of poor 
health in 1988.  Thus, the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that there has been no 
showing by the Veteran that his PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  The current 50 percent rating assigned for 
PTSD also contemplates serious psychiatric disability.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than July 27, 2000, 
for a grant of service connection for PTSD is dismissed.

Entitlement to an effective date earlier than April 12, 2004, 
for a 50 percent rating for PTSD is denied.

Entitlement to a disability rating greater than 30 percent 
prior to April 12, 2004, and greater than 50 percent 
thereafter for PTSD is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


